PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Xiques, William					:
Application No. 16/229,194				:	DECISION ON PETITION
Filing Date: December 21, 2018 	 		:
Attorney Docket No. 20465		

	

This is a decision on the petition under 37 CFR 1.137(a), filed December 22, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to timely file a proper inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed August 21, 2020, no later than payment of the issue fee. Applicant paid the issue fee on October 1, 2020. As such, the application became abandoned on October 2, 2020.  The Office mailed a Notice of Abandonment on October 9, 2020. 

 A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was  unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition lacks item(s) (1).  In this regard, 37 CFR 1.312 prohibits amendments after payment of the issue fee. As such, the Application Data Sheet (ADS) filed December 22, 2020 cannot be accepted as it is considered as an amendment under 37 CFR 1.312. 



Since 37 CFR 1.312 prohibits amendments after the payment of the issue fee, entry of a corrected ADS and request under 37 CFR 1.48 would not be permitted without also the filing of a Petition to Withdraw from Issue under 37 CFR 1.313(c)(2) with fee, and a Request for Continued Examination (RCE) under 37 CFR 1.114 and fee. See MPEP 1308.

In view of the above, any renewed petition under 37 CFR 1.137(a) should be accompanied by a Request under 37 CFR 1.48, a petition under 37 CFR 1.313(c)(2) along with an RCE and fees.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions


By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 See MPEP 711.03(c) (II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)